Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-7, 9, 11, 14-17, 19, and 21 have been amended. Claim 20 has been canceled. Claims 1-19 and 21 are pending.

Response to Arguments
Applicant's arguments filed 06/26/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea, stating that the limitations/features of obtaining a plurality of historical orders; for each of the plurality of historical orders, labelling the historical order based on whether the historical order is an incorrect order; and extracting at least one feature of the historical order; and training an identification model with the plurality of labelled historical orders and the plurality of at least one feature of the historical order to generate the target identification model are not abstract. Further, the Applicant argues that their claim is similar to that of Example 39 in the 2019 Subject Matter Eligibility Examples. Examiner disagrees.  The limitations of obtaining a plurality of historical orders; for each of the plurality of historical orders, labelling the historical order based on whether the historical order is an incorrect order; and extracting at least one feature of the historical order are drawn to identifying incorrect order requests and correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. Therefore, the claims recite an abstract idea under step 2A, prong 1. The limitation of  training an identification model with the plurality of labelled historical orders and the plurality of at least one feature of the historical order to generate the target identification model is analyzed under step 2A, prong 2 and amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. The combination of the additional element of training with the plurality of labelled historical orders and the plurality of at least one feature of the historical order to generate the target identification model also amounts to generally linking the judicial exception to a particular field of use or technological environment due to the limitation of training the model being a part of machine-learning. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The Applicant’s claim(s) is not similar to that of Example 39. Claim 39 is directed to facial detection computer technology, and recites an improvement in the ability to detect human faces in images where there are shifts, distortions, and variations scale and rotation in the face pattern in the image. Claim 39 was found eligible because the claim does not recite a judicial exception. This is not the case in the Applicant’s invention because the claim(s) in the Applicant’s invention recite judicial exceptions enumerated in the 2019 PEG, namely: certain methods of organizing human activity, and mental processes.  
Applicant further argues that the claim satisfies the inquiry of step 2A, prong 2 and that the additional elements are integrated into a practical application. Examiner disagrees. The Supreme Court and Federal Circuit have identified a number of considerations as relevant to the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter. The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea; Generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.04(d)). Applicant’s argument that the subject matter is integrated unto a practical application that is an essential part of a car-hailing service is not persuasive. Examiner notes that a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two (MPEP 2016.04(d)). In the instant application, the claim recites the additional elements of: a non-transitory computer-readable storage medium, processor in communication with the non-transitory computer-readable storage medium, a user terminal, training an identification model with the plurality of labelled historical orders and the plurality of at least one feature of the historical order to generate the target identification model. The combination of the additional elements of the non-transitory computer-readable storage medium, processor in communication with the non-transitory computer-readable storage medium, a user terminal are computer components recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a computer, or merely using a computer a tool to implement the abstract idea. In addition to “apply it” or merely using a computer as a tool to implement the abstract idea, the combination of the additional element of training with the plurality of labelled historical orders and the plurality of at least one feature of the historical order to generate the target identification model amounts to generally linking the judicial exception to a particular field of use or technological environment due to the limitation of training the model being a part of machine-learning. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Lastly, Applicant argues under step 2B that the claims are eligible because they claims recite an improvement in technology. Examiner disagrees. Identifying an incorrect order request efficiently and communicating it to the passenger does not represent an improvement in computers or technology, but at best represents an improvement in the judicial exception (i.e. an improvement in the business process, or the observation, evaluation, judgment, and opinion (mental process)).  It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, in the Applicant’s application, the efficient identification of an incorrect order request represents an improvement in the judicial exception itself, not an improvement in computers or technology. 
Examiner maintains the 101 rejection.
 
Applicant’s arguments with respect to the 35 U.S.C. 102 and 35 U.S.C 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-10 recite a system (i.e. machine), claims 11-19 recite a method (i.e. process), and claim 21 recites a non-transitory computer readable medium (i.e. article of manufacture, machine). Therefore, claims 1-19 and 21 fall within one of the four statutory categories of invention. 
Independent claims 1, 11, and 21 recite the limitations of receiving an order request for a car-hailing service, wherein the order request includes values of a plurality of features; determining a probability of incorrection for the order request by analyzing the values of the plurality of features from the order request with a target identification model, wherein the target identification model is obtained by a process that includes: obtaining a plurality of historical orders; for each of the plurality of historical orders, labelling the historical order based on whether the historical order is an incorrect order; and extracting at least one feature of the historical order; Attorney Docket No.: 20615-0506US00 Application No.: 16/831,945 Page 4 of 25 identifying the order request as an incorrect order request or a correct order request based on the probability of incorrection of the order request; and communicating with the passenger in response to an identification that the order request is an incorrect order request. The limitations are drawn to identifying incorrect order requests and correspond to certain methods of organizing human activity (commercial interactions), i.e. receiving an order request for a car-hailing service from a passenger, wherein the order request includes values of a plurality of features; identifying the order request as an incorrect order request or a correct order request based on the probability of incorrection of the order request; and communicating with the passenger in response to an identification that the order request is an incorrect order request. The claim limitations also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. determining a probability of incorrection for the order request by analyzing the values of the plurality of features from the order request with a target identification model; identifying the order request as an incorrect order request or a correct order request based on the probability of incorrection of the order request. Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a non-transitory computer-readable storage medium, processor in communication with the non-transitory computer-readable storage medium, a user terminal, training an identification model with the plurality of labelled historical orders and the plurality of at least one feature of the historical order to generate the target identification model. The combination of the additional elements of the non-transitory computer-readable storage medium, processor in communication with the non-transitory computer-readable storage medium, a user terminal are computer components recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a computer, or merely using a computer a tool to implement the abstract idea. In addition to “apply it” or merely using a computer as a tool to implement the abstract idea, the combination of the additional element of training with the plurality of labelled historical orders and the plurality of at least one feature of the historical order to generate the target identification model amounts to generally linking the judicial exception to a particular field of use or technological environment due to the limitation of training the model being a part of machine-learning. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a computer component, and generally linking the judicial exception to a particular field of use or technological environment. Mere instructions to apply an exception using a computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 4 and 14 recite the limitations of transmitting a first reminder signal to the user terminal, wherein the first reminder signal directs the user terminal of the requestor to display a reminder message that the order request is an incorrect order. The limitation of transmitting a reminder message that the order request is incorrect further limits the abstract idea analyzed above. The additional elements of a signal amounts to generally linking the judicial exception to a particular field of use. The additional elements of a user terminal amounts to “apply it” or mere instructions to implement the abstract idea via computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 5 and 15 recite the limitations of the first reminder signal further directing the user terminal of the requestor to generate a reminder sound by a speaker of the user terminal to notify the requestor that the order request is an incorrect order. The limitation of generating a reminder sound to notify the requestor that the order request is an incorrect order further limits the abstract idea analyzed above. The additional elements of a user terminal amounts to “apply it” or mere instructions to implement the abstract idea via computer. The additional element of a speaker and reminder signal amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 8 and 18 recite the limitations of transmitting a second reminder signal to a user terminal of a provider, wherein the order request is allocated to the provider, and wherein the second reminder signal directs the user terminal of the provider to display a reminder to the provider that the order request is likely an incorrect order request. The limitation is further directed to the abstract idea analyzed above. The additional elements of a second reminder signal amounts to generally linking the judicial exception to a particular field of use. The user terminal amounts to “apply it” or mere instructions to implement the abstract idea via computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2, 3, 6, 7, 9, 12, 13, 16, 17, and 19 recite limitations and additional elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2, 3, 6, 7, 9, 12, 13, 16, 17, and 19 are also rejected under 35 U.S.C. 101.
The examiner notes claim 10 is directed to eligible subject matter. As noted in paragraph [0093] of the instant specification the Xgboost model optimizes the memory and/or cache thereby optimizing the architecture of claimed system. This is considered to be a technological improvement to the claimed invention, thereby integrating the abstract idea into a practical application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11-13, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Herlihy (2018/0157984).


Claim 1: A system for identifying an incorrect order request in an online to offline service, comprising: 
a non-transitory computer-readable storage medium storing executable instructions for identifying the incorrect order request; (O’Herlihy ¶0057 disclosing a non-transitory, tangible computer readable storage medium or any type of media suitable for storing electronic instructions)
and at least one processor in communication with the non-transitory computer-readable storage medium, when executing the executable instructions, the at least one processor is directed to cause the system to: (O’Herlihy ¶0057 disclosing non-transitory computer readable medium coupled to a computer system bus; the computing system may be a single processor or may be architectures employing multiple processor designs; ¶0056 also disclosing a computer-readable medium containing computer code executed by a processor)
receive an order request for a car-hailing service from a user terminal of a passenger, wherein the order request includes values of a plurality of features; (O’Herlihy ¶0015 and ¶0016 disclosing the user (passenger) requesting transportation from the system through the user device; ¶0017 further disclosing the trip request also generating” user activity data” of the user such as location, response time to the interface, incorrect input on a screen (number of times characters are deleted before submitting the query), etc. (features); see also ¶0028 disclosing the request data including the user’s activity data of a user’s interaction indicative of the user state, and ¶0029 disclosing the associated metadata including features associate with trip requests such as user features and trip features)
determine a probability of incorrection for the order request by analyzing the values of the plurality of features from the order request with a target identification model, wherein the target identification model is obtained by a process that includes: (O’Herlihy ¶0005 disclosing the system receiving a trip request from the user and generating a prediction about the current state of the user from past trip information that maybe parameterized to a user profile and identifies how the user activity of the trip deviates from the previous or “normal” behavior of the user (target identification model); ¶0028 disclosing the features analyzed from the request data collection module includes the way the user inputs in the information, and ¶0049 disclosing the information analyzed of the user activity may be a measure of the accuracy of the user’s button clicks and typos (incorrections); ¶0030 the user state prediction module incorporates the location of the user device and the time of the trip request when determining a user state prediction ( e.g., if the request is made in a location that is prone to unusual behavior or safety incidents); ¶0006 discloses responsive to the user state prediction, the system may alter parameters associated with the trip coordination, i.e. modifying pickup or drop off locations, or ¶0032 using a different or altered mapping system to ensure the user arrives at the pickup location, giving the user more time to reach the pickup location (by scheduling the provider to arrive later))
obtaining a plurality of historical orders;  for each of the plurality of historical orders, labelling the historical order based on whether the historical order is an incorrect order; and extracting at least one feature of the historical order; (O’Herlihy ¶0030 disclosing using past features in conjunction with previously identified unusual (labelling) user states (the states are previously identified/labeled as unusual), see also ¶0005 disclosing the past trip information may be parameterized and identifies deviations from “normal” behavior, the prior trips in the system are identified as those in which there was an incident or those as “unusual” behavior (also labeling), the unusual state identifications may be a binary value (between 0 and 1 (labelling)), ¶0048; the state prediction module compares the user features associated with the incoming request against features from past requests from different users or against features from past requests by the same user. That is, the user state prediction module detects whether the user has input data in a way that is unusual for that particular user and/or in a way differing from normal user behavior that is similar to the differences for other users having unusual behavior. The user state prediction module may further incorporate trip features when predicting user state. For example, the user state prediction module incorporates the location of the user device and the time of the trip request when determining a user state prediction ( e.g., if the request is made in a location that is prone to unusual behavior or safety incidents) (extracting features)).
and training an identification model with the plurality of labelled historical orders and the plurality of at least one feature of the historical order to generate the target identification model; Response to Non-Final Office Action(O’Herlihy ¶0030 disclosing the user state prediction module determines a user state prediction by applying the features to a trained user state model stored in the user state model store. The user state model is trained to predict user state using past features in conjunction with previously-identified unusual user states;  Attorney Docket No.: 20615-0506US00¶0005 disclosing the system receiving a trip request from the user and generating a prediction about the current state of the user from past trip information that maybe parameterized to a user profile and identifies how the user activity of the trip deviates from the previous or “normal” behavior of the user (target identification model); ¶0039 and Fig. 3 discloses the data flow from request data to the state prediction, starting with receiving request data (¶0040) and user activity data (¶0041);  the user features and trip features are input into the state model which compares the current features with unusual states associated with past requests (historical orders) (¶0045);  in ¶0046 a state model generates a prediction/probability of the state being unusual or uncharacteristic; ¶0047 and Fig.4 further discloses training the identification model using the user and trip features and usual user state identifications for the requests, ¶0048 the unusual state identifications may be a binary value between 0 and 1; ¶0049 discloses the user features collected and ¶0050 discloses the trip features collected; ¶0051 then discloses the user state model is training and generates a new version of the use state model, the model may be re-generated several times)
identify the order request as an incorrect order request or a correct order request based on the probability of incorrection of the order request; (O’Herlihy ¶0030 disclosing the user state prediction module outputting a prediction (i.e. a probability) that indicates whether the user is behaving uncharacteristically, and ¶0037 disclosing the prediction on whether the state is normal or an uncharacteristic state (abnormal) (identifying the order as incorrect, ¶0028 disclosing the features analyzed from the request data collection module includes the way the user inputs in the information, and ¶0049 disclosing the information analyzed of the user activity may be a measure of the accuracy of the user’s button clicks and typos (incorrections); ¶0030 the user state prediction module incorporates the location of the user device and the time of the trip request when determining a user state prediction ( e.g., if the request is made in a location that is prone to unusual behavior or safety incidents))
and communicate with the passenger through the user terminal in response to an identification that the order request is an incorrect order request. (O’Herlihy ¶0032 disclosing, in response to the prediction, using an altered mapping system to help ensure the user arrives successfully at the pickup location; selecting a safer meeting place for the user)

Claims 11 and 21 are directed to a method and non-transitory computer readable medium (…comprising instructions…causing the computing device to perform the method). Claims 11 and 21 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a system. Claims 11 and 21 are therefore rejected for the same reasons as set forth above for claim 1.

Claim 2: The system of claim 1, wherein the at least one processor isPreliminary Amendment Attorney Docket No.: 20615-0506US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/109039) Page 3 of 9further configured to cause the system to: in response to the identification that the order request is an incorrect order request, interrupt an order allocation of the order request. (O’Herlihy ¶0032 disclosing the matching module identifying changes that can be made to the parameters of the trip based on the prediction, i.e. scheduling the provider to arrive at the pickup location later (delay) in order to allow the user more time to reach the pickup location)

Claim 12: Claim 12 is directed to a method. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 3: The system of claim 2, wherein to interrupt an order allocation of the order request, the at least one processor is further configured to cause the system to: delay the order allocation of the order request for a predetermined time period. (O’Herlihy ¶0032 disclosing the matching module identifying changes that can be made to the parameters of the trip based on the prediction, i.e. scheduling the provider to arrive at the pickup location later (delay) in order to allow the user more time to reach the pickup location)

Claim 13: Claim 13 is directed to a method. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a system. Claim 13 is therefore rejected for the same reasons as set forth above for claim 3.

Claim 9: The system of claim 1, wherein the target identification model is obtained by: for each of the plurality of historical orders: 
label the historical order based on whether the historical order is an incorrect order; (O’Herlihy ¶0030 disclosing using past features in conjunction with previously identified (labelling) unusual user states; ¶0040 discloses the features are trip features and current user activity (¶0041))
extract at least one feature of the historical order; (O’Herlihy identifying the order as incorrect, ¶0030 the user state prediction module incorporates the location of the user device and the time of the trip request when determining a user state prediction ( e.g., if the request is made in a location that is prone to unusual behavior or safety incidents); the prediction module uses features from past requests in order to determine if the current request is similar or deviates from the past requests that have unusual behavior; ¶0028 disclosing the features analyzed from the request data collection module includes the way the user inputs in the information, and ¶0049 disclosing the information analyzed of the user activity may be a measure of the accuracy of the user’s button clicks and typos (incorrections))
apply the plurality of labelled historical orders and the plurality of at least one type of features into the identification model; (O’Herlihy ¶0030 disclosing the user state prediction module determines a user state prediction by applying the features to a trained user state model stored in the user state model store. The user state model is trained to predict user state using past features in conjunction with previously-identified unusual user states)
adjust parameters of the identification model to minimize an objective function including a loss function of the identification model. (O’Herlihy ¶0006 discloses responsive to the user state prediction, the system may alter parameters associated with the trip coordination, i.e. modifying pickup or drop off locations, or ¶0032 using a different or altered mapping system to ensure the user arrives at the pickup location, giving the user more time to reach the pickup location (by scheduling the provider to arrive later) (adjusting parameters, minimize loss function); also ¶0038 disclosing the safety incident prediction models are re-generated using updated training data on a periodic basis; ¶0051 disclosing the user state model being updated whenever a new request is received by the system and re-generated once a day or week; the model generates a new updated version of the model (also adjusting parameters))

Claim 19: Claim 19 is directed to a method. Claim 19 recites limitations that are parallel in nature as those addressed above for claim 9, which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Herlihy (2018/0157984) in view of Bhandari (2017/0124631).

Claim 4: The system of claim 2, wherein to communicate with the passenger through the user terminal in response to the identification that the order request is an incorrect order request, the at least one processor is configured to cause the system to:
O’Herlihy discloses communicating with the passenger through the user terminal in response to identifying the order request as incorrect, but does not explicitly disclose transmitting a first reminder signal to the user terminal, wherein the first reminder signal directs the user terminal of the passenger to display a reminder message that the order request is an incorrect order. Bhandari discloses this limitation: 
transmit a first reminder signal to the user terminal, wherein the first reminder signal directs the user terminal of the passenger to display a reminder message that the order request is an incorrect order. (Bhandari ¶0033 disclosing the system instructing the user to call the purchaser (requestor) to remind them of the outstanding invoices; ¶0057 disclosing the reminder “Get the PTP date” at the collection stage to contact the requestor to get the promise to pay date)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Herlihy to include transmitting a first reminder signal to the user terminal, wherein the first reminder signal directs the user terminal of the passenger to display a reminder message that the order request is an incorrect order as taught by Bhandari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Herlihy in order to remind the purchaser, and confirm that the customer has performed the remedial action (see ¶0033 of Bhandari).

Claim 14: Claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 5: The system of claim 4, 
O’Herlihy discloses communicating with the passenger through the user terminal in response to identifying the order request as incorrect, but does not explicitly disclose that the first reminder signal further directs the user terminal of the passenger to generate a reminder sound by a speaker of the user terminal to notify the passenger that the order request is an incorrect order. Bhandari discloses this limitation:
wherein the first reminder signal further directs the user terminal of the passenger to generate a reminder sound by a speaker of the user terminal to notify the passenger that the order request is an incorrect order. (Bhandari ¶0033 disclosing the system instructing the user to call the purchaser (requestor) to remind them of the outstanding invoices; ¶0057 disclosing the reminder “Get the PTP date” at the collection stage to contact the requestor to get the promise to pay date; ¶0074 disclosing the computing device(s) used to implement the techniques of the system; ¶0086 disclosing the computing device may also communicate audibly using an audio code which may generate a sound for a user such as through a speaker and may include recorded sound (voice messages, etc.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Herlihy to include that the first reminder signal further directs the user terminal of the passenger to generate a reminder sound by a speaker of the user terminal to notify the passenger that the order request is an incorrect order as taught by Bhandari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Herlihy in order to remind the purchaser, and confirm that the customer has performed the remedial action (see ¶0033 of Bhandari).

Claim 15: Claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 6: The system of claim 4, 
O’Herlihy discloses communicating with the passenger through the user terminal in response to identifying the order request as incorrect, but does not explicitly disclose that the first reminder signal further directs the user terminal of the passenger to display a recommended order request to replace the order request. Bhandari discloses this limitation:
wherein the first reminder signal further directs the user terminal of the passenger to display a recommended order request to replace the order request. (Bhandari ¶0065 disclosing the system recommending the sales agent or user negotiate an order total between 30-40 million dollars or 10-15 million dollars instead of the entered order for 20 million dollars (request to replace the order request))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Herlihy to include that the first reminder signal further directs the user terminal of the passenger to display a recommended order request to replace the order request as taught by Bhandari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Herlihy in order to remind the purchaser, and confirm that the customer has performed the remedial action (see ¶0033 of Bhandari).

Claim 16: Claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 7: The system of claim 4, 
O’Herlihy discloses communicating with the passenger through the user terminal in response to identifying the order request as incorrect, but does not explicitly disclose that the first reminder signal further directs the user terminal of the passenger to display inquiry, which prompts the passenger to confirm or deny the identification that the order request is an incorrect request. Bhandari discloses this limitation:
wherein the first reminder signal further directs the user terminal of the passenger to display inquiry, which prompts the passenger to confirm or deny the identification that the order request is an incorrect request. (Bhandari ¶0066 disclosing the system recommending that the sales agent receive confirmation for the order with the goal of eliminating the possibility of a dispute)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Herlihy to include that the first reminder signal further directs the user terminal of the passenger to display inquiry, which prompts the passenger to confirm or deny the identification that the order request is an incorrect request as taught by Bhandari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Herlihy in order to remind the purchaser, and confirm that the customer has performed the remedial action (see ¶0033 of Bhandari).

Claim 17: Claim 17 is directed to a method. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Herlihy (2018/0157984) in view of Burks (2016/0244311).

Claim 8: The system of claim 2, wherein to interrupt an order allocation of the order request, the at least one processor is further configured to cause the system to: 
O’Herlihy discloses the interruption of an order allocation, but does not explicitly disclose transmitting a second reminder signal to a user terminal of a provider, wherein the order request is allocated to the provider, and wherein the second reminder signal directs the user terminal of the provider to display a reminder to the provider that the order request is likely an incorrect order request. Burks discloses this limitation:
transmit a second reminder signal to a user terminal of a provider, wherein the order request is allocated to the provider, and wherein the second reminder signal directs the user terminal of the provider to display a reminder to the provider that the order request is likely an incorrect order request. (Burks ¶0265 disclosing sending an alert (signal) to alert the customer of an order error and optionally offers the customer a set of instructions to redeem the order, note: the “provider” is the customer who provides the initial order request to the system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Herlihy to include transmitting a second reminder signal to a user terminal of a provider, wherein the order request is allocated to the provider, and wherein the second reminder signal directs the user terminal of the provider to display a reminder to the provider that the order request is likely an incorrect order request as taught by Burks. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify O’Herlihy in order to give the customer the option to agree and/or redeem the order (see ¶0265of Mai).

Claim 18: Claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Herlihy (2018/0157984 in view of Shan (2018/0060728).

Claim 10: The system claim 1, 
While O’Herlihy discloses the machine learning model using neural networks, etc. (¶0051), O’Herlihy does not explicitly disclose that the model includes extreme gradient boosting. However, Shan discloses this limitation and that extreme gradient boosting is known in the art in neural networks:
wherein the target identification model includes an Extreme Gradient Boosting (Xgboost) model. (Shan ¶0033 disclosing building  model including training a gradient boosting machine such as an XGBoost model which is known in the art; the reference deals with deep neural networks, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Herlihy to include the target identification model includes an Extreme Gradient Boosting (Xgboost) model as taught by Shan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628